Citation Nr: 1640431	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.

(The issue of entitlement to service connection for pancreatitis to include secondary to ulcers, status post gastrectomy and vagotomy is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded the matter in February 2013 and October 2015.

The Veteran testified before Veterans Law Judges Hawley and Brown during January 2013 and February 2016 hearings.  Transcripts are of record.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, lumbar degenerative joint and disc disease are related to his active service.  


CONCLUSION OF LAW

Lumbar degenerative joint and disc disease were incurred inservice.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C .F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision reached below, there is no duty to address VA's compliance with the Veterans Claims Assistance Act of 2000.

The Veteran contends that he has a low back disability characterized by chronic back pain that is related to two in-service injuries.  Specifically, a back strain from lifting heavy batteries, and back pain after falling from and working on helicopters.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The Veteran has been diagnosed with degenerative joint and disc disease.  He is competent to report having received treatment for back pain during service, and his reports are credible and entitled to probative weight.  Contemporaneous service treatment records confirm that he was treated for a thoracic spine strain and complained of back pain on several occasions in 1974 and 1975 during his active service.  At the time of his injury from lifting a heavy battery, he did not recall feeling his back pull or snap.  His back pain was worse when he sat, and worse with prolonged standing.  In VA treatment records from 2008, and during his January 2013 and February 2016 hearings, he reported that he had continued to experience similar back symptoms after his discharge from active service.  

Medical evidence, however, conflicts regarding whether his current diagnoses are related to an in-service injury, event, or illness.  

September 2008 and April 2013 VA examiners opined that the Veteran's degenerative changes of the lumbar spine, low back syndrome, reduced range of motion, degenerative disc disease, and low back syndrome were less likely than not caused by or a result of in-service strain or the claimed in-service injury, event, or illness.  Instead, the Veteran's low back disorders were judged to be more likely age or post service job related.  The combined rationale was that his in-service muscle strain was treated conservatively and resolved, his reduced range of motion and degenerative changes were due to normal wear and tear on the joints, and after his discharge from active service he was able to be gainfully employed in physically demanding occupations for 27 years.  The examiner noted that the appellant worked for years doing carpentry work, and for years at a manufacturer that produced batteries.  

In a March 2016 letter, the appellant's treating VA physician opined that the Veteran's degenerative joint disease and degenerative disc disease were at least as likely related to his active service.  The rationale was that the Veteran experienced back pain during active service, he reported a history of treatment by chiropractors and orthopedic providers which began soon thereafter, and recent medical imaging showed extensive disease.

When medical opinions conflict, the Board "may favor one medical opinion over another" if it offers an adequate statement of reasons or bases.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board must consider whether the medical opinions are (1) based on sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The Board may also consider whether the provider had access to the claims file, reviewed prior clinical records and pertinent evidence, and provided a thorough and detailed, definitive opinion supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The VA examiners and the VA treating physician are competent to provide opinions in this case, and each opinion is entitled to probative weight.  

The treating VA physician did not indicate in his March 2016 opinion that the Veteran's claims file and service treatment records were reviewed; however, the appellant provided a detailed medical history of his symptoms and treatment over time, and that provider referred to recent medical imaging and diagnoses, which suggests he had access to evidence in relevant treatment records.  

The September 2008 and April 2013 VA examiners provided a more detailed rationale that addressed the Veteran's post-discharge work history; however, neither examiner documented their consideration of the appellant's lay testimony.  Consequently, the opinions did not address the Veteran's additional reported fall in service, the symptoms he experienced in service while crawling in and out of small spaces in helicopters, or his injury and treatment while aboard the USS Coral Sea.

The Board finds that the evidence regarding whether a medical nexus exists between the Veteran's low back disability and his active service is in equipoise.  Accordingly, the Board resolves all reasonable doubt in the Veteran's favor to find that the Veteran's degenerative joint disease and degenerative disc disease are at least at likely as not related to his active service.  

Entitlement to service connection for lumbar degenerative joint and disc disease is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").

ORDER

Entitlement to service connection for lumbar spine degenerative joint disease and degenerative disc disease is granted.

______________________________
DEREK R. BROWN 
Veterans Law Judge
Board of Veterans' Appeals

______________________________
MILO H. HAWLEY
Veterans Law Judge
Board of Veterans' Appeals

__________________________________
JOHN Z. JONES
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


